Exhibit 10.25

***** CERTAIN INFORMATION WITHIN THIS EXHIBIT HAS BEEN OMITTED AND THE
NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS

AMENDED AND RESTATED DEVELOPMENT, MANUFACTURING, LICENSING

AND SUPPLY AGREEMENT

THIS AMENDED AND RESTATED DEVELOPMENT, MANUFACTURING, LICENSING AND SUPPLY
AGREEMENT (the “Agreement”) is entered into as of February 19, 2010 (the
“Effective Date”) by and between DEXCOM, INC., a Delaware corporation, having an
address of 6340 Sequence Drive, San Diego, California 92121 (“Purchaser”), and,
DSM PTG, INC., a California corporation, with its principal office at 2810
Seventh St., Berkeley, CA 94710 (“Supplier”).

RECITALS

WHEREAS, Purchaser is in the business of developing, manufacturing, marketing
and selling continuous glucose monitoring products.

WHEREAS, Supplier is in the business of developing, manufacturing and packaging
specialty polymers and biomedical materials including polymeric materials; and

WHEREAS, Purchaser desires to utilize Supplier as a contract developer and
manufacturer to develop Development Materials (defined below), and to
manufacture, package, store and ship Commercial Materials (as defined below) and
Current Materials (as defined below) in accordance with the terms and conditions
set forth herein; and

WHEREAS, Purchaser desires to obtain an exclusive license to the Commercial
Materials and under the Subject Technology in the Field; and

WHEREAS, Supplier is willing to grant an exclusive license for a defined period
of time and a non exclusive license for the period thereafter to the Commercial
Material set forth on Exhibit C-2 ([*****]) and under the Subject Technology in
the Field to Purchaser subject to the terms set forth herein;

WHEREAS, Supplier is willing to grant an exclusive license to Development
Materials (including Development Materials that become Commercial Materials as
set forth herein) and under the Subject Technology in the Field to Purchaser
subject to the terms set forth herein;

WHEREAS, this Agreement shall supersede the Manufacturing and Supply Agreement
between Purchaser and Supplier, dated April 3, 2008.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. DEFINED TERMS.

1.1 “Acceptance Period” shall have the meaning provided in Section 7.3(b).

DexCom Confidential



--------------------------------------------------------------------------------

1.2 “Adverse Event” shall mean any adverse event associated with the use of any
Commercial Materials or Current Materials, including an adverse event occurring
in the course of the use of Commercial Materials or Current Materials in
commercial practice, in studies, in investigations or in tests.

1.3 “Affiliate” shall mean, with respect to any party hereto, any entity that
controls, is controlled by, or is under common control with such party. For the
purposes of this definition, a party shall be deemed to control another entity
if it owns or controls, directly or indirectly, more than fifty percent (50%) of
the voting equity of the other entity (or other comparable ownership interest
for an entity other than a corporation) and if it possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other entity.

1.4 “Applicable Laws” shall mean all United States federal, state and local
laws, statutes, rules, regulations, ordinances (including any amendments
thereto), applicable to the import, export, manufacture and distribution of the
Commercial Materials and Current Materials. In the event of any conflict between
the foregoing sources of authority, U.S. federal law and regulations shall be
given priority.

1.5 “Approval Application” shall mean an application for Regulatory Approval
required before commercial sale or use of the Commercial Materials in
combination with any of Purchaser’s Products in any applicable regulatory
jurisdiction.

1.6 “Certificate of Analysis” shall have the meaning provided in Section 4.4.

1.7 “Commercial Material(s)” shall mean (i) Supplier’s proprietary [*****],
which meets the applicable Materials Specifications set forth at Exhibit C-2 and
as is defined in Exhibit C-2, as well as (ii) Development Materials that, upon
completion of development pursuant to an applicable Statement of Work, and which
receives final written approval from Purchaser that such material meets both the
Materials Specifications and Purchaser’s Quality Systems, shall become, upon
such written approval by Purchaser, materials commercially used by Purchaser,
its assignees or its sublicensees in the manufacture and commercial sale of
Products.

1.8 “Confidential Information” of a party shall mean all information, including
but not limited to product specifications, data, know-how, formulations, product
concepts, sample materials, business and technical information, financial data,
and deal terms, whether in written form or disclosed orally, visually and/or in
another tangible form, disclosed hereunder by such party to one or more other
parties.

1.9 “Coordinator(s)” shall have the meaning provided in Article 2.

1.10 “Current Material(s)” shall mean Supplier’s [*****], which meet the
applicable Materials Specifications set forth at Exhibit C-1 and as is defined
in Exhibit C-1.

1.10 “Development Material(s)” shall mean each polymeric material to be
developed by Supplier pursuant to each separate Statement of Work to meet the
applicable Materials Specifications, but are not used in the manufacture and
commercial sale of Products until such Development Materials become Commercial
Materials as set forth above.

 

2

DexCom Confidential



--------------------------------------------------------------------------------

1.11 “Field” shall mean use in [*****].

1.12 “First Shipment” shall mean the date of the first commercial shipment of
Commercial Materials to Purchaser.

1.13 “Forecast” shall have the meaning provided in Section 4.2.

1.14 “Governmental Authority” shall mean any country, including any political
subdivision thereof, court, instrumentality, or agency thereof, and any other
federal, state, or public authority, domestic or foreign, exercising
governmental powers and having jurisdiction, and all statutes, laws, ordinances,
regulations, orders, decrees, permits, writs, process and rules issued thereby
which may be applicable to the parties’ performance under this Agreement.

1.15 “Latent Defect” shall mean a defect that causes Commercial Materials or
Current Materials to fail to conform to the Materials Specifications or to the
warranties provided by Supplier hereunder, which defect is not discoverable upon
reasonable physical inspection and testing performed pursuant to Sections 4.4
and 7.3 but is discovered at a later time.

1.16 “Materials Price” shall mean the prices for Commercial Materials and
Current Materials set forth in Exhibit B hereto as such Exhibit may be amended
from time to time to reflect the addition of new Commercial Materials.

1.17 “Materials Specifications” shall mean the specification of the Current
Materials as set forth on Exhibit C-1, and the specifications for the Commercial
Materials as set forth at Exhibit C-2, or final specification of an applicable
Development Material as may be set forth in a separate Statement of Work to be
attached hereto as part of Exhibit C.

1.18 “Patent(s)” shall mean any and all (a) patents, (b) pending patent
applications, including, without limitation, all provisional applications,
substitutions, continuations, continuation-in-part, divisions, renewals, and all
patents granted thereon, (c) all patent-of-addition, reissues, reexaminations
and extensions or restorations by existing or future extension or restoration
mechanisms, including, without limitation, supplementary protection certificates
or the equivalent thereof, (d) inventors certificates, and (e) all United States
and foreign counterparts of any of the foregoing.

1.19 “Product(s)” shall mean continuous glucose monitoring products which
utilize Commercial Materials and the Subject Technology.

1.20 “Quality Statement” shall have the meaning provided in Section 5.3.

1.21 “Quality Systems” shall mean the regulatory, manufacturing, quality control
and quality assurance procedures, processes, practices, standards, instructions
and any other attributes that the parties agree upon or that are otherwise
required in connection with

 

3

DexCom Confidential



--------------------------------------------------------------------------------

the manufacture of Commercial Materials (including, without limitation any
requirements set forth in the Quality Agreement), as set forth in Exhibit D
hereto (as such Exhibit may be amended by mutual agreement of Purchaser and
Supplier from time to time).

1.22 “Regulatory Approval” shall mean any approvals (including supplements,
amendments, pre- and post—marketing approvals, and pricing and reimbursement
approvals), licenses, registrations or authorizations of any national,
supra-national (e.g., the European Commission or the Council of the European
Union), regional, state or local regulatory agency, department, bureau,
commission, council or other governmental entity, necessary for the manufacture,
distribution, use or sale of Products containing the Commercial Materials in a
regulatory jurisdiction.

1.23 “Subject Technology” shall mean all inventions, compounds, know-how,
methods, and, materials necessary to make or use Commercial Materials which were
developed as of the Effective Date and which include but are not limited to all
inventions which are covered by any claim of any of the patents identified on
Exhibit A (collectively, the “Licensed Patents”).

1.24 “Supplier’s Facility” shall mean the manufacturing facility or facilities
at which Supplier shall manufacture Development Materials, Commercial Materials,
or Current Materials.

1.25 “Third Party” shall mean any entity other than Purchaser or Supplier or an
Affiliate of either.

2. COORDINATORS.

Within ten (10) days after the date hereof, Purchaser and Supplier shall each
appoint an authorized representative and a back-up representative (each, a
“Coordinator” and collectively, the “Coordinators”) for the exchange of all
communications, other than legal notices, related to the manufacturing, labeling
and packaging of the Commercial Materials. Each such party shall provide notice
to the other party as to the name and title of the individuals so appointed.
Each party may replace its coordinators at any time for any reason by providing
written notice to the other party in accordance with Section 15.4.

3. DEVELOPMENT.

3.1 Pursuant to a statement of work (“Statement of Work”), Supplier shall
conduct research and development efforts related to polymer technologies for use
with Purchaser’s continuous glucose monitoring product platforms. The minimum
specifications for each development project shall be set forth in separate
Statements of Work, and attached hereto as part of Exhibit C. Such Statements of
Work may be amended or added to by written agreement of the parties. Supplier
shall conduct its research and development tasks under this Agreement in good
scientific manner and in compliance in all material respects with all applicable
laws. Supplier shall maintain complete, current and accurate records of all work
conducted by it and all data and other information resulting from such work.
Such records shall fully and properly reflect all work done and results achieved
in the performance of this Agreement in sufficient detail and in good scientific
manner appropriate for patent and

 

4

DexCom Confidential



--------------------------------------------------------------------------------

regulatory purposes. Purchaser shall have the right to review such records
maintained by Supplier at reasonable times, upon written request. With respect
to Development Materials, and any Development Materials that become Commercial
Materials, Supplier shall grant to Purchaser, including its assignees and
sublicensees, a worldwide, perpetual license to such Development Materials,
exclusive to Purchaser, its assignees and sublicensees, in the Field subject to
the commercial terms set forth in Exhibit B and any amendment thereto.

4. PURCHASE AND SUPPLY.

4.1 Purchase and Supply Agreement. During the term of this Agreement, Purchaser
agrees to buy, and Supplier agrees to use commercially reasonable efforts to
sell, such quantities of Current Materials and Commercial Materials as may be
set forth on purchase orders placed by Purchaser in accordance with the
provisions of Section 4.3. The transfer price for supply of Current Materials
and/or Commercial Materials shall be as provided in Section 6.1 and Exhibit B.
Subject to each Statement of Work, Supplier shall license and supply Commercial
Materials to Purchaser on an exclusive basis in the Field; provided however,
that exclusivity with respect to the license and supply of Commercial Materials
as set forth and defined on Exhibit C-2 ([*****]) shall be limited to a period
of [*****] from the earlier of (a) the first commercial sale of [*****], or
(b) [*****], subject to the conditions set forth at Exhibit B. Purchaser shall
have the right to purchase and use in its Products similar non-infringing
materials from one or more Third Parties during the term of this Agreement.

4.2 Forecasts. Each calendar quarter, Purchaser shall provide Supplier with a
written [*****] rolling forecast, by quarter, of its estimated orders for
Current Materials and Commercial Materials (each a “Forecast”). Each Forecast is
a non-binding estimate and shall not obligate Purchaser to purchase the volume
of Current Materials and Commercial Materials set forth in it; provided,
however, that the volume forecasted for the first [*****] of each Forecast shall
represent Purchaser’s firm order for such Current Materials and Commercial
Materials. Except with respect to Sections 4.5 and 4.6, Supplier shall not be
obligated to manufacture or supply Purchaser with quantities of Commercial
Materials in excess of 125% of the [*****] of the preceding forecast provided to
Supplier in a Forecast; provided, however, that Supplier agrees to use
reasonable efforts to fill any order by Purchaser in excess of 125% of such
Forecast.

4.3 Purchase Orders. Purchaser shall order Current Materials and Commercial
Materials by submitting written purchase orders, in such form as the parties
shall agree from time to time, to Supplier specifying the quantities of each
Current Material and Commercial Material ordered, the desired shipment date for
such Current Material or Commercial Materials, and any special shipping
instructions. Purchaser shall submit each purchase order to Supplier at least
[*****] in advance of the desired shipment date specified in such purchase
order. Supplier shall make each shipment of Current Material or Commercial
Materials in the quantity and before or up to [*****] after the shipment date
specified for it on Purchaser’s purchase order, via the mode(s) of
transportation and to the party and destination specified on such purchase
order. Shipment shall be F.O.B. the Supplier Facility. Any purchase orders for
Current Material or Commercial Materials submitted by Purchaser to Supplier
shall reference this Agreement and shall be governed exclusively by the terms
contained herein. The parties hereby agree that the terms and conditions of this
Agreement shall supersede any term or condition in any order, confirmation or
other document furnished by Purchaser or Supplier that is in any way
inconsistent with these terms and conditions.

 

5

DexCom Confidential



--------------------------------------------------------------------------------

4.4 Materials Specifications; Testing. Current Material and Commercial Materials
supplied hereunder will conform to the Materials Specifications as set forth in
Exhibit C-1 and Exhibit C-2, respectively, and Quality Systems (as amended from
time to time by written agreement between the parties) and such conformance will
be verified in accordance with the testing standards and procedures specified
therein. Supplier will test each batch of Current Material and Commercial
Materials and supply Purchaser with a certificate of analysis (“Certificate of
Analysis”) confirming that such meets the Materials Specifications. Purchaser
may then retest the batch of Current Material or Commercial Materials as more
fully set forth in Section 7.3 to confirm that it meets Materials
Specifications. Accordingly, Purchaser and Supplier agree to negotiate in good
faith to modify Materials Specifications from time to time as the parties’
experience with the manufacture, testing and use of Current Material or
Commercial Materials warrants; and Supplier further agrees that it will make
reasonable efforts to facilitate changes to Materials Specifications that are
necessary or appropriate in light of regulatory requirements. The parties agree
to allocate on an equitable basis any special costs of developing and
implementing revised procedures, including capital expenses.

4.5 Bridge Inventory. During the final [*****] of this Agreement, or, in the
event of any termination of this Agreement for any reason, Purchaser, on behalf
of itself or any of its assignees or sublicensees, shall have the option of
placing, in addition to its regular purchases, a final purchase order for bridge
inventory of Current Material or Commercial Materials equal to up to [*****]
supply of such Current Material or Commercial Materials for delivery after the
termination or expiration of this Agreement at the price in effect as of the
effective date of termination. If Purchaser exercises its right under this
Section 4.5, then (a) Supplier may deliver such final order after the
termination of this Agreement upon the timeframe requested by Purchaser, or its
assignees or sublicensees, to ensure adequate shelf life, and
(b) notwithstanding the termination or expiration of this Agreement, the
relationship of the parties hereto and all Current Material or Commercial
Materials delivered to Purchaser after such termination or expiration of this
Agreement shall be governed by all the terms of this Agreement, including but
not limited to Purchaser’s continuing Royalty payment obligations.

4.6 Failure to Supply. In the event that Supplier is unable or unwilling to
manufacture and supply any Current Material or Commercial Materials in
accordance with the terms of this Agreement (a “Failure to Supply”), Purchaser,
including its assignees or sublicensees, shall have the right to use (including
a right to sublicense) any necessary intellectual property or know-how
applicable to the Current Material and Commercial Materials under the Agreement
to enable a third party to manufacture and supply materials to Purchaser or its
assignees or sublicensees, which right shall be subject to payment of applicable
unit royalties at the rate existing at the time that a Failure to Supply
occurred, subject to reduction for Purchaser’s actual out-of-pocket expenses
incurred due to Supplier’s Failure to Supply up to an aggregate cap on such
expenses of $[*****]. In the event of a Failure to Supply, Supplier agrees to
support the third party manufacturer’s efforts by providing, without limitation,
reasonable technology transfer and assistance to Purchaser or such third party
manufacturer.

 

6

DexCom Confidential



--------------------------------------------------------------------------------

5. MANUFACTURE & LICENSE.

5.1 Manufacture of Materials. Supplier shall manufacture Current Material and
Commercial Materials in accordance with the Materials Specifications and all
Applicable Laws, as then in effect, including without limitation all laws and
regulations of such territories applicable to the transportation, storage, use,
handling and disposal of hazardous materials according to local, state and
federal regulations. If new laws, rules or regulations become Applicable Laws,
Supplier will make reasonable efforts to comply and the parties shall negotiate
in good faith an equitable price adjustment for the Current Material and
Commercial Materials to reflect an appropriate allocation of any increased costs
actually borne by Supplier in complying with such Applicable Laws. Without
limiting the generality of the foregoing, Supplier shall (a) take all reasonable
steps necessary to ensure that any Current Material or Commercial Materials that
may be produced by it pursuant to this Agreement shall be free of
cross-contamination from any other manufacturing or similar activities and
(b) be responsible for validated cleaning and changeover procedures prior to
manufacturing Current Material or Commercial Materials hereunder. Each party
shall promptly notify the other of any new instructions or specifications
required by Applicable Laws and shall confer with each other with respect to the
best means to comply with such requirements. Upon request and at mutually
agreeable times, Supplier will permit representatives of Purchaser to observe
such manufacture and to have access to any relevant records in connection with
such manufacture. Upon Purchaser’s written request, Supplier shall supply
Purchaser with copies of Supplier’s manufacturing records for the purposes of
assuring Current Material quality and Commercial Materials quality and
compliance with Supplier’s manufacturing procedures. Purchaser acknowledges that
all copies of Supplier’s manufacturing records shall be protected under the
confidentiality provisions of Article 13. Supplier represents and warrants to
Purchaser that it has and will maintain during the term of this Agreement all
government permits, including without limitation health, safety and
environmental permits, necessary for the conduct of the actions and procedures
that it undertakes pursuant to this Agreement.

5.2 Non-U.S. Legal Requirements. If Purchaser requires Current Material or
Commercial Materials to be manufactured in accordance with any rules and
regulations of Governmental Authorities outside the United States, Purchaser
shall notify Supplier in writing of such requirements reasonably in advance of
the date that such requirements must be implemented. Supplier shall provide
Purchaser with prompt written notice of whether it is able to, and will, comply
with such additional requirements. The parties shall discuss a fair
apportionment of any material increases in the cost of manufacture of Current
Material or Commercial Materials that result from such additional requirements.
Each party shall promptly notify the other of any new instructions or changes to
Materials Specifications required by any Governmental Authority. The parties
shall confer with each other with respect to the best means to comply with such
requirements. However, Supplier is not required to comply with foreign rules,
unless agreed to in writing by both parties.

5.3 Quality Statement. Exhibit D attached hereto further details the quality
assurance obligations of the parties with respect to the Current Material and
the Commercial Materials (the “Quality Statement”). Notwithstanding anything to
the contrary in this Agreement or any other document or agreement, in the event
of a conflict between, this Agreement and the Quality Statement, this Agreement
shall govern.

 

7

DexCom Confidential



--------------------------------------------------------------------------------

5.4 Regulatory Support. Purchaser and Supplier shall use commercially reasonable
efforts to respond to all reasonable requests for information from, and in
making all required filings with, federal, state or local governmental or
regulatory authorities having jurisdiction to make such requests or require such
filings. Supplier shall obtain and comply with all licenses, consents, permits
and regulations which may from time to time be required by appropriate
governmental and regulatory authorities with respect to the performance of its
obligations hereunder.

5.5 QA Audits. Upon Purchaser’s reasonable written advance request to Supplier,
Purchaser shall have the right to have representatives visit the Supplier
Facility during normal business hours to review Supplier’s manufacturing
operations and assess its compliance with quality assurance standards and to
discuss any related issues with Supplier’s manufacturing and management
personnel.

5.6 Change in Manufacturing Process. Supplier shall obtain Purchaser’s prior
written approval, which shall not be unreasonably withheld, before Supplier
implements any change in the Current Material or Commercial Materials,
equipment, processes or procedures used to manufacture the Current Material or
Commercial Materials. Supplier shall disclose all such proposed changes in such
manufacturing Current Material or Commercial Materials, equipment, processes or
procedures to Purchaser at a level sufficient to allow Purchaser to reasonably
evaluate the effect of such changes.

5.7 Failed Batch. Supplier shall investigate, and cooperate fully with Purchaser
in investigating, any batch of Current Material or Commercial Materials that
fails to meet Materials Specifications or the requirements of any U.S.
Governmental Authority with jurisdiction over the manufacture of Materials.
Supplier shall keep Purchaser informed of the status of any investigation and,
upon completion of the investigation, shall provide Purchaser with a final
written report describing the cause of the failure and summarizing the results
of the investigation.

5.8 Documentation. Supplier shall keep complete, accurate and authentic
accounts, notes, data and records of the work performed under this Agreement
adequate to comply with all Applicable Laws. Supplier shall maintain complete
and adequate records pertaining to the methods and facilities used for the
manufacture, processing, testing, packing, labeling of the Current Material or
Commercial Materials in accordance with the Applicable Laws.

5.9 License Grant.

(a) [*****]. Supplier hereby grants to Purchaser, including its assignees or
sublicensees, under the Licensed Patents, for the Term of this Agreement,
subject to Sections 4.5 and 4.6, an exclusive, worldwide right and license in
and to the Commercial Material set forth on Exhibit C-2 ([*****]) and Subject
Technology to make, use, market, sell and offer for sale Products solely in the
Field.

 

8

DexCom Confidential



--------------------------------------------------------------------------------

(b) Development Materials and Commercial Materials [*****]. Supplier hereby
grants to Purchaser, including its assignees or sublicensees, under the Licensed
Patents, for perpetuity, and subject to Sections 4.5 and 4.6, an exclusive,
worldwide right and license in and to Development Materials and Commercial
Materials ([*****]) and Subject Technology to make, use, market, sell and offer
for sale Products solely in the Field.

5.10 No Implied Rights. Supplier shall retain all other rights to the Subject
Technology. Except as is expressly provided in this Agreement, neither party
shall be deemed to have granted to the other, and there shall not arise by
implication or otherwise, any rights whatsoever by reason of the execution or
performance of this Agreement.

6. PRICES AND PAYMENT.

6.1 Materials Price. For all Current Materials and Commercial Materials supplied
to Purchaser pursuant to this Agreement, Purchaser shall pay to Supplier the
Materials Price set forth in Exhibit B hereto. The parties acknowledge and agree
that Supplier shall be responsible for all payments to Third Parties for all
inputs purchased from, or other product or services provided by Third Parties in
connection with the manufacture and packaging of Current Materials and
Commercial Materials. If at any time there is any significant increase in
Supplier’s cost of manufacturing Current Materials or Commercial Materials due
to cost changes imposed by any raw material components, fully burdened labor
costs and testing services, Supplier shall have the right to increase the price
of Current Materials or Commercial Materials consistent with such increased
costs, provided that Supplier provides the supporting documentation to Purchaser
to justify the price increase.

6.2 Invoices. Supplier shall invoice Purchaser for the aggregate Materials Price
of each shipment of Current Materials or Commercial Materials at the time of
such shipment.

6.3 Payment. Each invoice shall be paid to Supplier in United States Dollars not
later than [*****] following the later of (i) the receipt of the applicable
invoice or (ii) the receipt of the relevant batch of Current Materials or
Commercial Materials at its destination, unless such shipment of Current
Materials or Commercial Materials is properly rejected under the provisions of
Section 7. Any invoiced amount which is not paid within [*****] of its due date
shall be assessed a late payment fee at the rate of [*****] per month or the
maximum rate permitted by applicable law with respect to such obligations,
whichever is less, unless subject to a valid dispute

6.4 Royalty. In addition to the materials prices referenced in Section 6.1 and
Exhibit B for the Current Materials and Commercial Materials, Purchaser shall
pay to Supplier the applicable [*****] royalty set forth on Exhibit B for the
applicable Commercial Materials (which shall include Development Materials that
become Commercial Materials as set forth in Section 1.7 above). Within [*****]
after the end of each Purchaser quarter, Purchaser shall deliver to Supplier a
report setting forth [*****] which contain royalty-bearing Commercial Materials
and the amount of unit royalty due hereunder. Payment of the unit royalty shall
be remitted within [*****] days after the end of each such quarter. Purchaser
shall keep accurate books and accounts of record in connection with the
calculation

 

9

DexCom Confidential



--------------------------------------------------------------------------------

of Product royalty payments to be made under this Agreement. Purchaser shall
maintain such records for a period of at least [*****] after the end of the
calendar year in which they were generated. Upon [*****] prior written notice,
Supplier may audit, at Supplier’s expense, the relevant books and records of
Purchaser as may be reasonably necessary to verify the accuracy of the reports
submitted by Purchaser in connection with the payment of the Product royalty
hereunder; provided, that Supplier shall not conduct more than one such audit in
any calendar year.

7. DELIVERY AND ACCEPTANCE.

7.1 Delivery. Unless otherwise agreed by the parties in writing, all shipments
of Current Materials and Commercial Materials shall be shipped F.O.B. the
Supplier Facility. Supplier will package and ship Current Materials and
Commercial Materials in accordance with the requirements of Purchaser as agreed
to by Supplier.

7.2 Timely Delivery. Supplier agrees to use its commercially reasonable efforts
to ensure that Current Materials and Commercial Materials ordered by Purchaser
hereunder shall be delivered on the scheduled delivery dates set forth in the
relevant purchase orders.

7.3 Acceptance and Rejection.

(a) Purchaser may reject any batch delivery which does not conform with the
Materials Specifications or to applicable documentation and process
requirements. Any such notice of rejection shall be in writing and shall
indicate the reasons for such rejection.

(b) In order to reject delivery of a full batch of Current Materials or
Commercial Materials, Purchaser must give written notice to Supplier of
Purchaser’s rejection of any delivery within [*****] after receipt of such
delivery. If no such notice of rejection is timely received, Purchaser shall be
deemed to have accepted such delivery of Current Materials or Commercial
Materials within [*****] of delivery of the batch. Once Purchaser accepts a
batch of Current Materials or Commercial Materials, Purchaser shall have no
recourse against Supplier if the product is subsequently deemed unsuitable for
use for any reason except for Latent Defects.

(c) After notice of rejection is given, Purchaser shall cooperate with Supplier
in determining whether rejection is necessary or justified. Supplier will
evaluate process issues and other reasons for such non-compliance. Supplier
shall notify Purchaser as promptly as reasonably possible whether it accepts
Purchaser’s basis for any rejection. If Supplier in good faith disagrees with
Purchaser’s determination that certain Current Materials or Commercial Materials
do not meet the Materials Specifications, such Current Materials or Commercial
Materials shall be submitted to a mutually acceptable Third Party laboratory.
Such Third Party laboratory shall determine whether such Current Materials or
Commercial Materials meets the Materials Specifications and the parties agree
that such laboratory’s determination shall be final and determinative. The party
against whom the Third Party tester rules shall bear all costs of the Third
Party testing. Whether or not Supplier accepts Purchaser’s basis for rejection,
promptly on receipt of a notice of rejection of a full batch of Current
Materials or Commercial

 

10

DexCom Confidential



--------------------------------------------------------------------------------

Materials, Supplier shall use reasonable efforts at Purchaser’s request to
replace such rejected Current Materials or Commercial Materials. If the Third
Party tester rules that the batch meets Materials Specifications, Purchaser
shall purchase that batch and any replacement batch at the agreed-upon price,
irrespective of whether Supplier has already replaced it.

(d) Purchaser may not destroy any batch of Current Materials or Commercial
Materials until it receives written notification from Supplier that Supplier
does not dispute that the batch fails to meet Materials Specifications and that
Supplier does not request return of the Current Materials or Commercial
Materials. Upon authorization from Supplier to do so, Purchaser shall destroy
the Current Materials or Commercial Materials received in the rejected delivery
promptly at Supplier’s cost and provide Supplier with certification of such
destruction. Purchaser shall, upon receipt of Supplier’s request for return,
promptly return said Current Materials or Commercial Materials or quality
control sample to Supplier, at Supplier’s cost.

8. INTELLECTUAL PROPERTY RIGHTS.

8.1 Background Technology. Each party shall retain all right, title and interest
in all technology (including all Patents, copyright, trade-secret and other
intellectual property rights therein) that: (i) was created by such party’s
personnel or otherwise obtained by such party prior to the date of this
Agreement, and with respect to future development under Section 3, was created
by such party’s personnel or otherwise obtained by such party prior to each
subsequent Statement of Work, or (ii) is created by such party’s personnel or
otherwise obtained by such party on or after the date of this Agreement and each
subsequent Statement of Work, independently and outside the scope of this
Agreement and each subsequent Statement of Work (“Background Technology”). To
the extent a party provides any of its Background Technology to the other party
pursuant to this Agreement and each subsequent Statement of Work and consents to
inclusion of such Background Technology in the development of the Commercial
Materials and Development Materials contemplated by Agreement and each
subsequent Statement of Work, then such providing party grants to the other a
non-exclusive license, and except for Purchaser’s rights in Section 15.2,
without the right to sublicense, to use such Background Technology, as
applicable, solely for the development of the Commercial Materials and
Development Materials pursuant to this Agreement, and thereafter with respect to
Background Technology owned by Supplier, for use by Purchaser, or its assignees
or sublicensees, in its Products within the Field.

8.2 New Technology. To the extent a party creates or develops materials or
technology in connection with a mutually executed subsequent Statement of Work
(“New Technology”), such party will promptly notify the other party of such
invention.

(a) Ownership. As between the parties, ownership of New Technology will be as
follows:

(i) Each party will own all right, title and interest in all New Technology
(including all Patents, copyright, trade-secret and other intellectual property
rights therein) invented or authored solely by such party’s personnel (including
third parties working on such party’s behalf) in connection with performance
under this Agreement.

 

11

DexCom Confidential



--------------------------------------------------------------------------------

(ii) With the exception of any Patent with at least one claim reciting the term
[*****], Supplier will own all right, title and interest in all New Technology
(including all Patent, copyright, trade-secret and other intellectual property
rights therein) that personnel of Supplier and Purchaser (including third
parties working on each party’s behalf) jointly create (“New Technology
Intellectual Property of Supplier”), and Purchaser shall have, and Supplier
shall grant to Purchaser, including its assignees and sublicensees, a worldwide,
perpetual, exclusive license to the New Technology Intellectual Property of
Supplier pursuant to the terms of this Agreement and on commercial terms as set
forth in Section II of Exhibit B.

Purchaser will own all right, title and interest in any Patent, which includes
at least one claim reciting the term [*****], of the New Technology that
personnel of Supplier and Purchaser (including third parties working on each
party’s behalf) jointly create (“New Technology Intellectual Property of
Purchaser”). Supplier shall have, and Purchaser shall grant to Supplier,
including its assignees and sublicensees, a worldwide, exclusive license to
manufacture Commercial Material, for applications not relating to [*****], under
any New Technology Intellectual Property of Purchaser. Under this Agreement,
Purchaser does not grant and shall not grant to Supplier, including its
assignees and sublicensees, a license to manufacture Commercial Material, for
applications relating to [*****] for any party other than Purchaser, or
Purchaser’s assignees and sublicensees, under any New Technology Intellectual
Property of Purchaser.

(iii) Each party shall cause each of its Affiliates, personnel, employees, and
consultants of such party to comply with this Section 8.2(a), including but not
limited to the assignment of the New Technology to the owner, wherein ownership
is determined in accordance with Sections 8.2(a)(i)-(ii).

(b) Filing and Prosecution of Patent Applications Relating to New Technology of
Intellectual Property of Supplier. It is understood and agreed upon that, with
the exception of Supplier’s obligations as set forth in Sections 8.2(b)(i) and
8.2(b)(ii), Supplier retains the right to make all decisions with respect to the
preparation, filing, prosecution and commercial exploitation of any and all of
New Technology of Intellectual Property of Supplier at its sole election and
discretion subject to the rights granted in this Agreement.

(i) Filing. Supplier shall notify Purchaser and give Purchaser a reasonable
opportunity to review and comment upon the text of any patent application,
relating to the New Technology, which Supplier intends to file. Supplier shall
reasonably consider Purchaser’s comments on such patent application and shall
incorporate such comments to the extent Purchaser demonstrates that such
comments materially affect the Field. Supplier shall consult Purchaser on such
patent application, and shall supply Purchaser with a copy of such patent
application as filed, together with notice of each filing date and serial
number.

(ii) Prosecution. Supplier shall keep Purchaser advised of the status of
prosecution of any patent application, relating to the New Technology, which
Supplier files, and shall consult with Purchaser and provide Purchaser with a
reasonable opportunity to review and comment on all material, substantive
correspondence received from or to be submitted to any government patent office
or authority with respect to any such patent application. Supplier shall provide
Purchaser with an opportunity to review and comment on all correspondence

 

12

DexCom Confidential



--------------------------------------------------------------------------------

(notwithstanding materiality or substance) from or to any government patent
office or authority with respect to such patent application. Supplier shall
reasonably consider Purchaser’s comments on such correspondence and submissions
and shall incorporate such comments to the extent Purchaser demonstrates that
such comments materially affect the Field.

(c) Release. For so long as Purchaser, its sublicensees or assigns, are not in
breach of Sections 6 and 12 of this Agreement, Supplier hereby agrees and
covenants that at no time will it, its successors, or its assigns make any claim
or commence or prosecute against Purchaser, its directors, officers, successors,
assigns, other suppliers, customers, or other transferees any suit, action, or
proceeding of any kind based on assertion of infringement of any Patent, issued
or issuing at any time concerning the New Technology Intellectual Property of
Supplier.

8.3 Enforcement of Patent Rights.

(a) Notice. If either Supplier or Purchaser becomes aware of any infringement of
any of the Licensed Patents or of any patent of the New Technology Intellectual
Property of Supplier, it will promptly notify the other party in writing to that
effect and the parties will consult with each other.

(b) Purchaser’s Rights to Patent Enforcement. While and as long as its license
under this agreement remains exclusive, Purchaser is empowered:

(i) To bring suit in its own name, or if required by law, jointly with Supplier,
for infringement of any of the Licensed Patents or any Patent of the New
Technology Intellectual Property of Supplier;

(ii) In any such suit, to enjoin infringement and to collect for its own use,
damages, profits and awards of whatever nature recoverable for such
infringement; and

(iii) To settle any claim or suit for infringement of any of the Licensed
Patents or any patent of the New Technology Property of Supplier by granting the
infringing party a sublicense under the provisions of Sections 3.1, 5.9 and 8.2
of this Agreement.

(c) Expenses. All expenses in any such suit will be borne entirely by Purchaser.

8.4 Representations and Warranties.

(a) Patents. Except as provided for in Section 8.2(a)(iii), Supplier may, but
shall have no obligation to, prosecute applications and maintain Patents
covering the Subject Technology or Commercial Materials developed, or to be
developed, under this Agreement. If it elects to do so, Supplier shall be
responsible for any of its expenses, including attorney’s fees, that Supplier
incurs in order to obtain or maintain the patent(s).

 

13

DexCom Confidential



--------------------------------------------------------------------------------

(b) Non-Infringement. Supplier represents and warrants that, to the best of its
knowledge, the Current Materials and Commercial Materials, components thereof
and their materials and manufacturing processes, as the same may exist as of the
Effective Date, do not infringe any third party patents or other intellectual
property rights, and each party shall reasonably cooperate with the other in any
investigations undertaken to determine any potential infringement.

(c) Right to Grant License. Supplier represents and warrants in respect to the
Licensed Patents (i) that it has the sole legal power to extend the rights
granted to Purchaser in this Agreement; (ii) that it is the owner of the entire
right, title, and interest in and to the Licensed Patents; (iii) that it has not
granted and will not grant any license(s) or covenant(s) not to sue under the
Licensed Patents to any Third Party in the Field that would restrict rights
granted to Purchaser under this Agreement; and (iv) that it has not made and
will not make any commitments to others inconsistent with or in derogation of
such rights. Derogation of such rights shall include, but are not limited to,
any present and future making, using, selling, or offering for sale, in the
Field, for or to a Third Party, of any material covered by any claim of the
Licensed Patents

(d) Validity of Licensed Patents. Supplier represents and warrants to Purchaser
that: (i) it is unaware of any prior art which would render any of the Licensed
Patents applicable to the Commercial Material invalid; (ii) it has not received
a third party claim of invalidity or unenforceability of any of the Licensed
Patents or the Commercial Material as of the Effective Date; (iii) it is unaware
of any third party allegations of misappropriation of third party trade secrets
by Supplier; and (iv) that it is unaware of any third party claim of ownership
of or invalidity of any of the Licensed Patents or the Commercial Material as of
the Effective Date. To the best of Supplier’s knowledge, the license granted
hereunder will not violate any right of any third party.

8.5 Third Party Infringement Claims

(a) Breach of Warranty. In the event of a breach of the warranty given by
Supplier in Section 8.4(b), Supplier shall take any one or more of the following
actions, simultaneously or sequentially: (a) attempt to redesign the allegedly
infringing product so as to make it non-infringing, and (b) if such redesign is
impossible or impracticable, attempt to obtain for itself and the benefit of
Purchaser, at Supplier’s expense, a license to manufacture and sell the
allegedly infringing product, or (c) only after attempting, in good faith, to
take the aforementioned actions and failing, terminate this Agreement, including
without limitation, all licenses granted hereunder.

(b) Patent Indemnification. Purchaser and Supplier shall promptly notify each
other in writing of any legal proceeding, lawsuit, or other judicial action,
involving any claim of infringement of any patent or intellectual property
rights, arising out of Purchaser’s application or use of the Current Materials
or Commercial Materials. Supplier shall indemnify, defend, and hold harmless
Purchaser, its directors, officers, employees, customers, successors, assigns,
or transferees, from all damages and all liabilities (including, but not limited
to, all attorneys fees and costs) arising from any claim that Purchaser’s
application or use of the Current Materials or Commercial Materials supplied
under this Agreement infringes any patent or intellectual property rights of any
Third Party. Any decision made with respect to settlement of such legal
proceeding, lawsuit, or other judicial action shall require approval from both
the Supplier and the Purchaser.

 

14

DexCom Confidential



--------------------------------------------------------------------------------

8.6 Reservation of Rights to the Supplier. The license granted in this Agreement
is subject to a reserved non-exclusive license to the Supplier to make, use,
sell, or offer for sale for or to the Purchaser any material covered by any
claim of the Licensed Patents. No reservation of rights is granted in this
Agreement for the Supplier to make, use, sell, or offer for sale, in the Field,
for or to any Third Party, any material covered by any claim of the Licensed
Patents.

8.7 No Implied License. Except as expressly provided herein, no party hereto
shall be deemed by this Agreement to have been granted any license or other
rights to patent rights existing as of the date hereof, or know-how relating to
compounds, formulations, products or processes which are owned, licensed or
controlled by another party.

9. REGULATORY.

9.1 Adverse Event Reporting; Current Materials and Commercial Materials
Complaints. Purchaser shall be responsible for all reporting to regulatory
authorities Adverse Events to the extent required based on the use of Current
Materials or Commercial Materials supplied by Supplier hereunder in Purchaser’s
Products. Purchaser shall advise Supplier promptly after Purchaser becomes aware
of any such Adverse Events. If Supplier becomes aware of any Adverse Events
associated with the use of such Current Materials or Commercial Materials, it
shall report all information in its possession regarding such event to Purchaser
as soon as practicable after becoming aware of such information, and shall
cooperate with Purchaser as necessary to report such event under Applicable
Laws. Purchaser shall also notify Supplier as soon as practicable of any
complaints of which it becomes aware regarding problems with Current Materials
or Commercial Materials other than those associated with Adverse Events, and
Purchaser shall meet and confer with Supplier with respect to its responses to
such complaints and whether any remedial actions by Supplier are indicated by
the pattern of complaints.

9.2 Regulatory Compliance. Supplier shall comply with all regulatory
requirements with respect to Current Materials and Commercial Materials imposed
by Applicable Law upon Supplier as the manufacturer of the Current Materials and
Commercial Materials. If new regulatory requirements become Applicable Laws,
Supplier will make reasonable efforts to comply and the parties shall negotiate
in good faith an equitable price adjustment for the Current Materials or
Commercial Materials to reflect an appropriate allocation of any increased costs
actually borne by Supplier in complying with such Applicable Laws. Purchaser
shall comply with all regulatory requirements with respect to Current Materials
or Commercial Materials that are imposed by Applicable Law upon Purchaser as the
holder of Regulatory Approvals. Supplier shall, on a timely basis, provide

 

15

DexCom Confidential



--------------------------------------------------------------------------------

Purchaser with information in Supplier’s possession relevant to its role as the
manufacturer of the Current Materials or Commercial Materials that is reasonably
necessary for and relevant to Purchaser’s obligations hereunder in complying
with such regulatory requirements as required by Applicable Laws.

9.3 Cooperation. Supplier will provide to Purchaser such documentation, data and
other information relating to Current Materials and Commercial Materials as
Purchaser may require for submission to Governmental Authorities or as required
by Applicable Laws. Supplier shall also provide, upon request by Purchaser,
reasonably necessary information concerning its production processes and quality
control procedures with respect to Current Materials and Commercial Materials.

9.4 Recalls. In the event Purchaser shall be required or requested by any
Governmental Authority (or shall voluntarily decide in good faith) to recall a
Product, Purchaser shall coordinate such recall. If a recall arises
predominately as a consequence of Supplier’s negligence, willful misconduct or
breach of this Agreement, and does not result from Purchaser’s negligence,
willful misconduct or breach of this Agreement, then Supplier shall reimburse
Purchaser for (i) the purchase price paid by Purchaser to Supplier for such
recalled materials, and (ii) all of Purchaser’s other direct reasonable costs
and expenses actually incurred by Purchaser in connection with the recall
including, but not limited to, costs of retrieving Materials already delivered
to customers, costs and expenses Purchaser is required to pay for notification,
shipping and handling charges, and all other costs reasonably related to the
recall, not exceeding $[*****] in total. If a recall is due to any reason other
than one that is attributable either to Supplier’s negligence, willful
misconduct or breach of this Agreement, or out of Supplier’s negligence, willful
misconduct or breach of this Agreement, Purchaser shall pay the costs and
expenses of the recall.

9.5 Regulatory Inspections. Supplier agrees to inform Purchaser within two
(2) business days of any regulatory inquiry, communication or inspection, which
directly or indirectly relates to the manufacture of any of the Current
Materials or Commercial Materials. In the event Supplier receives a notice of
inspection or an inspection visit by any Governmental Authority which involves
Current Materials or Commercial Materials or could impact Supplier’s ability to
produce Current Materials or Commercial Materials, Supplier shall notify
Purchaser within twenty four (24) hours. Purchaser, at its option, shall have
the right to have its representatives present at any such inspection by a
Government Authority, if the inspection pertains to Current Materials or
Commercial Materials. In the event there are written observations (or any other
written communication) by a Governmental Authority that involve Current
Materials or Commercial Materials or could impact Supplier’s ability to produce
Current Materials or Commercial Materials, or any proposed written response by
Supplier to any such inspection, Purchaser shall be informed within two business
days and be provided with copies of all documentation within two (2) business
days, and shall have a reasonable opportunity to review and comment on the
proposed response. If Purchaser elects to provide input to the response, such
input shall be provided by Purchaser as promptly as possible and Supplier shall
in good faith incorporate such input into the response.

 

16

DexCom Confidential



--------------------------------------------------------------------------------

9.6 Incidents or Accidents. Supplier shall immediately notify Purchaser in
writing of any incident or accident experienced by such party that such party in
its reasonable judgment believes may affect the quality of Current Materials or
Commercial Materials that Supplier is obligated to deliver hereunder or its
ability to meet delivery date obligations hereunder. Such incident or accident
shall be immediately investigated by Supplier, and Supplier shall provide a
written report within five (5) working days of the results of the investigation
of such incidence or accident to Purchaser.

10. REPRESENTATIONS AND WARRANTIES.

10.1 Mutual Representations and Warranties. Each party hereby represents and
warrants to the other party as follows:

(a) Existence and Power. Such party (i) is duly organized, validly existing and
in good standing under the laws of the state or other jurisdiction in which it
is organized; (ii) has the power and authority and the legal right to own and
operate its property and assets, to lease the property and assets it operates
under lease, and to carry on its business as it is now being conducted; and
(iii) is in compliance with all requirements of Applicable Laws to the extent
required by this Agreement, except to the extent that any noncompliance would
not have a material adverse affect on such party’s ability to perform its
obligations under the Agreement.

(b) Authorization and Enforcement of Obligations. Such party (i) has the power
and authority and the legal right to enter into this Agreement and to perform
its obligations hereunder and (ii) has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder. This Agreement has been duly executed and delivered
on behalf of such party, and constitutes a legal, valid, binding obligation,
enforceable against such party in accordance with its terms.

(c) No Consents. All necessary consents, approvals and authorizations of all
Governmental Authorities and other persons required to be obtained by such party
in connection with this Agreement have been obtained, except for those which
cannot be obtained prior to the regulatory approval of the Commercial Materials
or Development Materials.

(d) No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (i) do not conflict with or
violate any requirement of Applicable Laws or regulations or any material
contractual obligation of such party and (ii) do not materially conflict with,
or constitute a material default or require any consent under, any material
contractual obligation of such party. Supplier shall in no event enter into any
agreement or arrangement with any Third Party that would prevent or in any way
interfere with its obligations pursuant to this Agreement.

10.2 Supplier Representations and Warranties. Supplier represents and warrants
to Purchaser as follows: (a) the Current Materials and Commercial
Materials shall be manufactured in compliance with Applicable Laws; (b) shall
conform to the Materials Specifications in effect at the time of shipment;
(c) shall conform to the Certificates of Analysis supplied with the shipment of
the Current Materials and Commercial Materials; (d) shall be packaged and
shipped in accordance with the Materials Specifications in effect at the time of
shipment and the terms of this Agreement; (e) to the best of Supplier’s
knowledge, the Subject Technology, Current Materials, Commercial Materials and
Development Materials do not infringe any Third Party patents or other
intellectual property rights; and (f) shall be free and clear of any lien or
encumbrance.

 

17

DexCom Confidential



--------------------------------------------------------------------------------

10.3 Warranty Disclaimers and Limitations. EXCEPT AS SET FORTH IN SECTIONS 10.1
AND 10.2, SUPPLIER MAKES NO WARRANTIES WITH RESPECT TO PRODUCT SUPPLIED TO
PURCHASER, EXPRESS OR IMPLIED, AND SPECIFICALLY, WITHOUT LIMITATION, SUPPLIER
DISCLAIMS ANY IMPLIED WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, AND AGAINST INFRINGEMENT AND ALL OTHER WARRANTIES ARE EXPRESSLY
DISCLAIMED. SUPPLIER HAS NO RESPONSIBILITY FOR PURCHASER’S DETERMINATION AS TO
HOW AND WHERE TO USE THE COMMERCIAL MATERIAL IN PURCHASER’S PRODUCTS.

10.4 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES INCURRED BY THE OTHER
PARTY, OR ANY PUNITIVE OR EXEMPLARY DAMAGES, WHETHER IN CONTRACT OR TORT OR
BASED ON A WARRANTY, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES.

11. Intentionally Left Blank.

12. INDEMNIFICATION.

12.1 Supplier Indemnification. Subject to the limitations in Section 10.3,
Supplier, together with its Affiliates, shall indemnify, defend and hold
Purchaser, its Affiliates and their respective directors, officers, employees,
consultants and sublicensees other than Supplier (each, a “Purchaser
Indemnitee”) harmless from and against any and all costs, losses, claims,
liabilities, fines, penalties, damages and expenses, court costs, and reasonable
fees and disbursements of counsel, consultants and expert witnesses
(collectively, “Damages”) incurred or suffered by a Purchaser Indemnitee as a
result of Third Party claims, actions or proceedings arising from bodily injury
or property damage (collectively, “Third Party Claims”) to the extent such Third
Party Claims are a consequence of (i) the breach of any representation or
warranty or other provision of this Agreement by Supplier, or (ii) the
negligence or willful misconduct of Supplier or its Affiliates, in each case
except to the extent that such Damages result from the willful misconduct or
negligent acts or omissions of a Purchaser Indemnitee or breach of this
Agreement. Supplier’s aggregate indemnification obligation to Purchaser or its
assigns under this section shall be limited to the lesser of (a) [*****] or
(b) the amount of all fees (including Royalties, development fees, and fees paid
for the purchase of Commercial Materials) paid by Purchaser to Supplier.

12.2 Purchaser Indemnification. Purchaser shall indemnify, defend and hold
Supplier, its Affiliates, and their respective directors, officers, employees
and consultants (each, a “Supplier Indemnitee”) harmless from and against any
and all Damages incurred by a Supplier Indemnitee as a result of Third Party
Claims to the extent such Third Party Claims

 

18

DexCom Confidential



--------------------------------------------------------------------------------

are a consequence of (i) the breach of any representation or warranty or other
provision of this Agreement by Purchaser; (ii) the negligence or willful
misconduct of Purchaser, its Affiliates or Third Party sublicensees; or
(iii) arising from any defect or deficiency in any Product, in each case except
to the extent that such Damages result from any circumstance as to which
Supplier has an indemnity obligation under Section 12.1.

12.3 Notice and Assistance. If a party or any of its directors, officers,
employees, consultants, Affiliates or sublicensees has a right to be indemnified
under this Article 12 (each, an “Indemnified Party”), (i) the Indemnified Party
shall give prompt notice of such Third Party Claim to the party from whom
indemnification is sought hereunder (the “Indemnifying Party”) and (ii) the
Indemnifying Party will have the first right to defend any Third Party Claims
for which it is required to Indemnify the Indemnified Party, with the
cooperation and at the expense of such Indemnifying Party, provided that it will
not settle any such Third Party Claim without the prior written consent of the
Indemnified Party, which consent shall not be unreasonably withheld. If the
Indemnifying Party is defending a Third Party Claim, the Indemnified Party shall
have the right to be present in person or through counsel at substantive legal
proceedings. In the event that the parties cannot agree as to the application of
Sections 12.1 or 12.2 as to any Damages or Third Party Claim, the parties may
conduct separate defenses of such claim. Each party further reserves the right
to claim indemnity from the other in accordance with Sections 12.1 or 12.2 upon
resolution of the underlying claim.

12.4 Insurance. Each party shall, throughout the term of this Agreement, obtain
and maintain, at its own cost and expense, from a reputable insurance company,
comprehensive product liability insurance in reasonable and adequate amounts.
Purchaser agrees to name Supplier as additional insured on its policy. The
amounts of insurance coverage required hereunder shall not be construed to
create a limit on any party’s liability with respect to its indemnification
obligations hereunder. Each party shall furnish the other party a certificate of
insurance evidencing such insurance upon request and shall provide the other
party with written notice at least fifteen (15) days prior to the cancellation,
non-renewal or material change in such insurance. Each party’s obligation to
maintain such insurance shall continue until five (5) years after termination of
this Agreement.

13. CONFIDENTIALITY.

13.1 Treatment of Confidential Information. The parties agree that during the
term of this Agreement, and for a period of [*****] after this Agreement expires
or terminates, a party receiving Confidential Information of the other party
will (i) maintain in confidence such Confidential Information to the same extent
such party maintains its own proprietary information of similar kind and value
(but at a minimum each party shall use commercially reasonable efforts to
maintain Confidential Information in confidence), (ii) not disclose such
Confidential Information to any Third Party without prior written consent of the
disclosing party, and (iii) not use such Confidential Information for any
purpose except those permitted by this Agreement. A party shall have no such
obligation with respect to any portion of such Confidential Information which:

(a) is publicly disclosed by the disclosing party, either before or after it
becomes known to the receiving party;

 

19

DexCom Confidential



--------------------------------------------------------------------------------

(b) was known to the receiving party, without obligation to keep it
confidential, prior to when it was received from the disclosing party;

(c) is subsequently disclosed to the receiving party by a Third Party lawfully
in possession thereof without obligation to keep it confidential;

(d) has been published by a Third Party; or

(e) has been independently developed by the receiving party without the aid,
application or use of Confidential Information.

13.2 Permitted Disclosures. Notwithstanding any other provision of this
Agreement, Purchaser may disclose Confidential Information belonging to Supplier
to the extent such disclosure is reasonably necessary for regulatory filings,
prosecuting or defending litigation, complying with applicable governmental
regulations, conducting pre-clinical or clinical trials by or for Purchaser and
marketing and selling Product. If Purchaser is so required to disclose any
Confidential Information belonging to Supplier to a Government Authority or to
any other Third Party, Purchaser shall immediately notify Supplier in writing of
all details of the required disclosure and permit Supplier to intervene to
oppose, limit or condition such disclosure prior to Purchaser making any
disclosure and Purchaser shall make any such disclosure ultimately required in
the most restrictive fashion consistent with the requirement as determined by a
court or regulatory agency of competent jurisdiction. Except as otherwise agreed
to herein, if Supplier is required by law to disclose any Confidential
Information of Purchaser to a Government Authority or to any other Third Party,
Supplier shall immediately notify Purchaser in writing of all details of the
required disclosure and permit Purchaser to intervene to oppose, limit or
condition such disclosure prior to Supplier making any disclosure, and Supplier
shall make any such disclosure ultimately required in the most restrictive
fashion consistent with the requirement as determined by a court or regulatory
agency of competent jurisdiction.

13.3 Injunctive Relief. The parties expressly acknowledge and agree that any
breach or threatened breach of this Article 12 may cause immediate and
irreparable harm to the disclosing party that may not be adequately compensated
by damages. Each party therefore agrees that in the event of such breach or
threatened breach and in addition to any remedies available at law, the
disclosing party shall have the right to seek equitable and injunctive relief,
without bond, in connection with such a breach or threatened breach.

14. TERM AND TERMINATION.

14.1 Term.

The Term of this Agreement shall commence on the Effective Date, and end on the
earliest of the following events:

(a) any termination of this Agreement pursuant to its terms, including under
section 14.2 of this Agreement, or

 

20

DexCom Confidential



--------------------------------------------------------------------------------

(b) the later of

(i) the life of the last to expire of the Licensed Patents, or

(ii) as long after the life of the last to expire of the Patents as Licensee
shall continue to make the Royalty payments required under this Agreement in
which case the license granted herein shall be a license in and to all of the
Subject Technology except the Licensed Patents. For the purposes of clarity,
Purchaser’s obligation to pay Royalties shall remain so long as Commercial
Material purchased by Purchaser is in commercial use or application.

14.2 Termination for Material Breach. Subject to Section 14.3, either party may
terminate this Agreement upon written notice to the other party if the other
party commits any material breach of this Agreement which the breaching party
fails to cure within [*****] following written notice from the non-breaching
party specifying such breach.

14.3 Surviving Obligations. Termination of this Agreement shall not (a) affect
any other rights of either party which may have accrued up to the date of such
termination or (b) preclude either party from pursuing all rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement. The provisions of Sections 4.5, 4.6, 5.4, 5.9 and 6.4 and Articles 8,
9, 10, 12, 13, 14 and 15 shall survive the termination of this Agreement.

15. MISCELLANEOUS.

15.1 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts
of laws provisions.

15.2 Assignment. This Agreement is assignable in whole or in part by Purchaser.
Supplier may assign this Agreement to any of its Affiliates or to any successor
by merger or sale of substantially all of its business or assets to which this
Agreement relates. This Agreement shall be binding upon the successors and
permitted assigns of the parties and the name of a party appearing herein will
be deemed to include the names of such party’s successors and permitted assigns
to the extent necessary to carry out the intent of this Agreement. Any
assignment which is not in accordance with this Section 15.2 shall be void.

15.3 Arbitration. Any controversy arising under or related to this Agreement,
and any disputed claim by any party against another under this Agreement,
excluding any dispute relating to patent validity or infringement arising under
this Agreement, shall be settled by arbitration in accordance with the then
existing Commercial Arbitration Rules of the American Arbitration Association
(the “Rules”). Upon request by a party, arbitration will be by a panel of three
arbitrators within thirty (30) days of such arbitration request. One arbitrator
will be selected by Purchaser, one arbitrator will be selected by Supplier, and
the third arbitrator will be selected by mutual agreement of the two arbitrators
selected by the

 

21

DexCom Confidential



--------------------------------------------------------------------------------

parties. In any such arbitration, the parties shall select a panel with relevant
experience in the medical device industry. Judgment upon the award rendered by
the panel shall be final and nonappealable and may be entered in any court
having jurisdiction thereof. In order to conduct discovery, and in addition to
the discovery provisions provided under the Rules, the parties expressly
incorporate into any arbitration occurring under this Agreement the discovery
rules provided for in the Federal Rules of Civil Procedure of the United States
of America. Any arbitration shall be held in San Diego, California, unless the
parties hereto mutually agree in writing to another place. Notwithstanding the
foregoing, nothing in this provision shall be construed to bar a party from
seeking interim equitable relief in order to preserve the status quo or prevent
irreparable harm.

15.4 Notices. All notices required or permitted to be given under this Agreement
shall be in writing and shall be sent by registered or certified mail or a
reputable courier service, addressed to the signatory to whom such notice is
required or permitted to be given or transmitted by facsimile to the number
indicated below. All notices shall be deemed to have been given in the case of
mailing on the fifth (5th) day following the date of mailing, as postmarked at
the point of mailing, or in the case of delivery by courier on the date of
delivery, and in the case of facsimile transmission on the first day following
the date of transmission.

All notices to Purchaser shall be addressed as follows:

DexCom, Inc.

6340 Sequence Drive

San Diego, California 92121

Telephone: 858-200-0200

Facsimile: 858-875-5324

Attention: Legal Department

All notices to Supplier shall be addressed as follows:

DSM PTG, Inc.

2810 7th Street

Berkeley, CA 94710

Telephone: (510) 841-8800

Facsimile: (510) 841-7800

Attention: Robert Ward

15.5 Amendment. No amendment, modification or waiver of any terms or conditions
hereof shall be effective unless made in writing and signed by a duly authorized
officer of each party.

15.6 Disclaimer of Agency. Neither party is, or will be deemed to be, the legal
representative or agent of the other party, nor shall either party have the
right or authority to assume, create, or incur any Third Party liability or
obligation of any kind, express or implied, against or in the name of or on
behalf of the other except as expressly set forth in this Agreement.

 

22

DexCom Confidential



--------------------------------------------------------------------------------

15.7 Non-Waiver. The failure of a party in any one or more instances to insist
upon strict performance of any of the terms and conditions of this Agreement
shall not constitute a waiver or relinquishment, to any extent, of the right to
assert or rely upon any such terms or conditions on any future occasion.

15.8 Severability. If a court of competent jurisdiction or arbitrator declares
any provision of this Agreement invalid or unenforceable, or if any government
or other agency having jurisdiction over any party deems any provision to be
contrary to any laws, then that provision shall be severed and the remainder of
the Agreement shall continue in full force and effect. To the extent possible,
the parties shall revise such invalidated provision in a manner that will render
such provision valid without impairing the parties’ original intent.

15.9 Entire Agreement. This Agreement (including all exhibits hereto) embodies
the entire, final and complete agreement and understanding between the parties
and replaces and supersedes all prior discussions and agreements between them
with respect to its subject matter.

15.10 Headings. The headings contained in this Agreement are inserted for
reference only and shall not be deemed a part of the text hereof.

15.11 Counterparts. This Agreement may be executed in multiple counterparts
(which may be delivered by facsimile), each of which shall be an original and
all of which shall constitute together the same document.

 

23

DexCom Confidential



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.

 

DEXCOM, INC.     DSM PTG, INC.         By:  

/s/ Steven Pacelli

    By:  

/s/ Robert Ward

Name:  

Steven Pacelli

    Name:  

Robert Ward

Its:  

Chief Administrative Officer

    President

 

By:  

/s/ Robert Evans

Name:   Robert Evans Global Vice President Sales & Marketing

 

24

DexCom Confidential



--------------------------------------------------------------------------------

EXHIBIT A

Patents Covering the Commercial Materials and Licensed under this Agreement

[*****]

 

A

DexCom Confidential



--------------------------------------------------------------------------------

EXHIBIT B

Materials Pricing

I. “Current Materials” Pricing:

[*****]

II. Commercial Material Pricing:

[*****]

The Royalty Schedule for sales of Products containing a Commercial Material
[*****] is set forth below. Purchaser shall pay a fee to Supplier for [*****]
containing a Commercial Material commercially sold in a calendar year per the
schedule below (“Royalty”).

[*****]

Annual Royalty payments shall be capped at [*****].

[*****]

 

B

DexCom Confidential



--------------------------------------------------------------------------------

EXHIBIT C-1

[*****]

 

C-1

DexCom Confidential



--------------------------------------------------------------------------------

EXHIBIT C-2

[*****]

 

C-2

DexCom Confidential



--------------------------------------------------------------------------------

EXHIBIT C-3

[Reserved for future development of materials]

 

DexCom Confidential



--------------------------------------------------------------------------------

EXHIBIT D

Reference is made to ISO 9001-2000

 

DexCom Confidential